Title: To James Madison from Edmund Randolph, 19 April 1782
From: Randolph, Edmund
To: Madison, James



Dear Sir
Richmond April 19. 1782.

I derive the sincerest pleasure from the prospect, which your punctuality of correspondence presents. I could not begin my part of our intercourse by letter until the last week: but the obstacles must be invincible, which shall prevent me from a weekly return in future.
Our maritime code requires a small alteration. From the deference, which we paid to the ante-confederational institutions of congress, we were led into one, which may produce discontent, and probably goes beyond our power. A vessel, when seized, may be carried according to the late ordinance into any court of admiralty. Justified by this law, a privateer brought a few weeks since into our admiralty, a prize, made within the jurisdiction of North Carolina. I say, that it was made within the jurisdiction of North Carolina, not because this was a point confessed, but because the court considered it as proved; and proceeded on it as a fact. The owner of the captured ship pleaded that she was not triable here. This objection, after a solemn argument, was overruled. Governor Burke being highly inflamed at this procedure, demanded restitution from our executive. They “being,” as Mr. Harrison expressed their imbecility on a former occasion, “the poorest and most impotent executive throughout the continent,” could not interfere in any forensic business; whereby the law was left to its operation, and condemnation took place. Mr. Burke repeated his demand of restitution, and threatened reprisal. The answer to his menace was mild and decent, but representing the danger, and confusion, which would flow from such a measure. This unlucky affair occurred before my arrival at this place, and therefore I retail it to you upon the information of another, which does not appear very distinct. However it rests here for the present. Upon these facts I submit the following queries:
1. Does the power of ascertaining, what captures on water are legal, involve a power to infringe the sovereignty of a state so far, as to authorize the withdrawing of a vessel seized within the jurisdiction of its admiralty to the inquiry of a court of another? Strictly the words of the confederation admit not such a construction, and by no view of the matter can such a power be rendered necessary or subservient to the welfare of the United States.
2. Ought not the inferior courts to be placed more within the reach and controul of congress, or at least of the court of appeals? The purpose, for which the investiture of congress with a superintendence of maritime affairs was intended, will be considerably defeated, if the court of a particular state shall be free from check in great national questions.
The old solution for high prices, to wit a great demand, and a scanty supply, can scarcely account for the exorbitancy of every thing of foreign growth offered for sale here. For 1. goods are not so scarce, as to warrant a merchant to bring cloth from Phila., which is sold there for £3. by the yard and selling it here for 15 dollars: 2. money is so confined in its circulation, and credit for merchandize is so generally refused, that the number of buyers is small. I cannot but suspect, that paper-money will have a resurrection under some form or other. It is talked of with much earnestness in certain parts of the country. As I do not know, in what garb or light this fiend of darkness is to be clothed, I shall not execrate it, as yet.
I can assure you, that I return to the law with a species of sorrow. It is not often, that I lament my want of patrimony; but, when obliged to exchange a pursuit, liberal and extensive, like politicks, for reports and entries, I surely do not commit an unpardonable Sin in reprehending my father for not handing down a fortune to me. This melancholy reflection paves the way for an answer to your invitation to Phila. I must recover, what I expended there, and see a firm establishment for our support, before I set my face northwards. Let the assembly provide funds; I shall have immediately a violent conflict with prudence.
Can you send me a copy of the examination of the Connecticut claim? I believe, that I shall say something in print upon the territorial rights of Virginia, if the legislature shall not adopt the better measure of forcing Mr. Jefferson or Mr. Mason to undertake the work.
Adieu my dear friend.
Pray contrive me a paper every week. I will send you the subscription by Mr. F. Webb, who will visit you soon.
